 


110 HR 1967 IH: Financial Privacy Notice Relief Act of 2007
U.S. House of Representatives
2007-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1967 
IN THE HOUSE OF REPRESENTATIVES 
 
April 19, 2007 
Mr. Roskam (for himself and Mr. Marshall) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend the Gramm-Leach-Bliley Act to provide an exception from the continuing requirement for annual privacy notices for financial institutions which do not share personal information with affiliates, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Financial Privacy Notice Relief Act of 2007. 
2.Exception to annual privacy notice requirement under the Gramm-Leach-Bliley ActSection 503 of the Gramm-Leach-Bliley Act (15 U.S.C. 6803) is amended by adding the following new subsection: 
 
(f)Exception to annual notice requirementA financial institution that— 
(1)provides nonpublic personal information only in accordance with the provisions of subsection (b)(2) or (e) of section 502 or regulations prescribed under section 504(b);  
(2)does not share information with affiliates under section 603(d)(2)(A) of the Fair Credit Reporting Act; and  
(3)has not changed its policies and practices with regard to disclosing nonpublic personal information from the policies and practices that were disclosed in the most recent disclosure sent to consumers in accordance with this subsection,shall not be required to provide an annual disclosure under this subsection until such time as the financial institution fails to comply with any criteria described in paragraph (1), (2), or (3). .  
 
